    Case 1:19-cv-02379-KBJ Document 1-10 Filed 08/07/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit J
           Case 1:19-cv-02379-KBJ Document 1-10 Filed 08/07/19 Page 2 of 4


                             QI:on9r.e1ls of tq.e lltnit.eh §tat.en
                                         lltlfa.a!Jington, IDC!t 20515




                                                March 22, 2019


The Honorable William P. Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Dear Attorney General Barr:

        We understand that Special Counsel Robert S. Mueller III has now concluded his
investigation of the Russian government's efforts to interfere in the 2016 election and of "any
links and/or coordination between the Russian government and individuals associated with the
campaign of President Donald Trump." 1 We also understand that Special Counsel Mueller has
issued a report to you pursuant to 28 C.F.R. § 600.8(c).

         We ask that you immediately take steps to preserve (1) Special Counsel Mueller's report;
(2) all evidence underlying the report; and (3) all related work product and investigatory
materials compiled by the Special Counsel's Office. This request applies to all documents,
records, memoranda, correspondence, or other communications, or any portion thereof relevant
to the work of the Special Counsel's Office. We remind you that concealing, removing, or
destroying such records may constitute a crime. 2

        Committees of the United States Congress are conducting investigations parallel to those
of the Special Counsel's Office, and preservation of these records is critical to ensure that we are
able to do our work without interference or delay. We therefore ask that you immediately
confirm that the Department of Justice is preserving these records and that you provide us with
all orders, notices, and guidance regarding preservation of information related to these matters
and investigations.

1
  Appointment of Special Counsel to Investigate Russian Interference with the 2016 Presidential Election and
Related Matters, Order No. 3915-2017, Office of the Deputy Attorney General, May 17, 2017.
2 18 U.S.C. § 2071.




                                              PRINTED ON RECYCLED PAPER
        Case 1:19-cv-02379-KBJ Document 1-10 Filed 08/07/19 Page 3 of 4




       We look forward to your prompt attention and response to our request.

                                        Sincerely,




                                                                  Dianne Feinstein
           Chairman                                               Ranking Member
  House Committee on the Judiciary                        Senate Committee on the Judiciary




                                                                     Mark Warner
            Chairman                                               Ranking Member
House Permanent Select Committee on Intelligence       Senate Select Committee on Intelligence




                                                                 Maxine Waters
           Chairman                                              Chairwoman
House Committee on Oversight and Reform                House Committee on Financial Services



                                                        tA,a,l,        �.
                                                                 Eliot L. Engel
                                                                               £�
          Chairman                                                Chairman
House Committee on Ways and Means                       House Committee on Foreign Affairs




                                                                    Ron Wyden
                                                                  Ranking Member
Senate Committee on Foreign Relations                       Senate Committee on Finance




                                               2
         Case 1:19-cv-02379-KBJ Document 1-10 Filed 08/07/19 Page 4 of 4




                                     Ranking Member
                  Senate Committee on Banking, Housing, and Urban
                                                            '  '  Affairs




cc:

Rod Rosenstein
Deputy Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

John' Demersi
Assistant Attorney General for National Security
U;S. Department of Justice
950 Pennsylvania,Avenue, NW
Washington, D,C. 20530
